DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
 	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2)  as being anticipated by Cho (US 2019/0028027).

Regarding claim 1, Cho discloses a circuit [e.g. fig. 5] comprising: an amplifier [e.g. 36] having an amplifier output and an amplifier input [e.g. the top input terminal]; a damping circuit [e.g. R6/R7/R5/R4/C3/C2/S1/S2 (many combinations), also see fig. 5] including a resistor [e.g. R4/R5/R6/R7] having a first resistor terminal [e.g. the right/left terminal] connected [The term “connected” is interpreted as “coupled” because the specification does not define “connected”.] to the amplifier output and the resistor having a second resistor terminal [e.g. the left/right terminal]; and first and second passive components [e.g. C2, C1/R2; C1, S3/S2/R1; or R7, R1/S2] connected between the second resistor terminal and the amplifier input.
Regarding claim 2, Cho discloses the circuit of claim 1, further comprising a feedback circuit [e.g. R4, C1; C1-C3; C1, C2; or C3, S2, R7, R1; S1, R6; 32, R1; or also see the figure for other options] coupled between the amplifier output and the amplifier input.
Regarding claim 3, Cho discloses the circuit of claim 2, wherein the resistor [e.g. R6/R7/R5/R4] is a first resistor, and the feedback circuit includes a second resistor [e.g. R5/R4/R7/R6/R1] and a capacitor [e.g. C1/C2] coupled in series between the amplifier output and the amplifier input.
Regarding claim 4, Cho discloses the circuit of claim 1, wherein the first and second passive components are first and second capacitors [e.g. C1, C2/C3] connected in series between the second resistor terminal and the amplifier input.
Regarding claim 5, Cho discloses the circuit of claim 1, wherein the damping circuit further includes a capacitor [e.g. C2/C3] coupled in parallel with the resistor.
Regarding claim 21, Cho discloses the circuit of claim 1, wherein the amplifier input is an inverting input [the – input].
Regarding claim 22, Cho discloses a circuit [e.g. fig. 5] comprising: an amplifier [e.g. 36] having an amplifier output and an amplifier input [- input]; a damping circuit [e.g. R6/R7/R5/R4/C3/S1/S2 (many combinations), also see fig. 5] including a resistor [e.g. R6/R7/R5/R4 having a first resistor terminal [e.g. the right/left terminal] connected [The term “connected” is interpreted as “coupled” because the specification does not define “connected”.] to the amplifier output and having a second resistor terminal; a first capacitor [e.g. C2/C1] having a first capacitor terminal [e.g. the left/right terminal] coupled to the second resistor terminal and having a second capacitor terminal [e.g. the right/left terminal]; and a second capacitor [e.g. C1/C2] connected between the second capacitor terminal and the amplifier input.

Regarding claim 23, Cho discloses the circuit of claim 22, wherein the damping circuit further includes a third capacitor [e.g. C3] coupled in parallel with the resistor.

Regarding claim 24, Cho discloses the circuit of claim 22, wherein the resistor is a first resistor, and the circuit further comprises a third capacitor [e.g. C3] and a second resistor [e.g. R3/R7] coupled in series between the amplifier output and the amplifier input.

Regarding claim 25, Cho discloses the circuit of claim 22, wherein the resistor is a first resistor, and the circuit further comprises: a second resistor [e.g. R4/R7/R1/R2] coupled between the amplifier output and the amplifier input; and a third capacitor [e.g. C3] and a third resistor [e.g. R7/R1/R6] coupled in series between the amplifier output and the amplifier input.

Claim(s) 1-7 and 21-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galbis et al. (US 8,975,887).

Regarding claim 1, Galbis discloses a circuit [e.g. fig. 10] comprising: an amplifier [e.g. U1] having an amplifier output and an amplifier input; a damping circuit [e.g. (the left or right) Rf/the left Cf; or C6/R5/C7/R6;] including a resistor [e.g. (the left or right) Rf /R5/R6] having a first resistor terminal [e.g. the right/left terminal] connected [The term “connected” is interpreted as “coupled” because the specification does not define “connected”.] to the amplifier output and the resistor having a second resistor terminal; and first and second passive components [any combination of at least two elements between the second resistor terminal and  the amplifier input: e.g. C5, Cf (the right one); C8, R8; C5, R4;] connected between the second resistor terminal and the amplifier input.
Regarding claim 2, Galbis discloses the circuit of claim 1, further comprising a feedback circuit [e.g. C5, R4; R8, C8; C7, R6/R7; C6, R5; or Rdiv1, the right Cf; also see fig. 10] coupled between the amplifier output and the amplifier input.
Regarding claim 3, Galbis discloses the circuit of claim 2, wherein the resistor [e.g. the left Rf,/R5/R6] is a first resistor, and the feedback circuit includes a second resistor [e.g. R8/R6/R4/R5/ Rdiv1] and a capacitor [e.g. C8/C7/C6/C5/ the right Cf] coupled in series between the amplifier output and the amplifier input.

Regarding claim 4, Galbis discloses the circuit of claim 1, wherein the first and second passive components are first and second capacitors [e.g. C5, Cf (the right one); C7, C5; or C8, C5; also see fig. 10] connected in series between the first resistor terminal and the amplifier input.
Regarding claim 5, Galbis discloses the circuit of claim 1, wherein the damping circuit further includes a capacitor [e.g. the left Cf/C6/C7] coupled in parallel with the resistor [e.g. the right Rf/R6/R5].

Regarding claim 6, Galbis discloses the circuit of claim 3, further comprising a compensation circuit, wherein: the capacitor [e.g. C8/C7/C6/C5] is a first capacitor: the first passive component is a second capacitor [e.g. C5/C6/C7/C8] having a first capacitor terminal [e.g. the left/right terminal] connected to the first resistor and a second capacitor terminal [e.g. the right/left terminal] connected to the second passive component: the second passive component is a third capacitor [e.g. the right Cf;/C5/C6/C7/C8] connected between the second capacitor terminal and the amplifier input; and the compensation circuit includes: a third resistor [e.g. Rdiv2/Rdiv1/R4] coupled between the amplifier input and the amplifier output: and a fourth capacitor and a fourth resistor coupled [e.g. C8, R8; or C7, R6, R7; C6, R5] in series to the second capacitor terminal.

Regarding claim 7, Galbis discloses the circuit of claim 6, wherein the damping circuit [e.g. (the left or right) Rf/the left Cf; or C6/R5/C7/R6;] further includes a fifth capacitor [e.g. the left Cf/C7/C6] coupled in parallel with the first resistor [e.g. (the left or right) Rf /R5/R6].
Regarding claim 21, Galbis discloses the circuit of claim 1, wherein the amplifier input is an inverting input [the – input].
Regarding claim 22, Galbis discloses a circuit [e.g. fig. 10] comprising: an amplifier [e.g. U1] having an amplifier output and an amplifier input [the - input]; a damping circuit including a resistor [e.g. the right Rf/R7/R6/R5] having a first resistor terminal [e.g. the left/right terminal] connected [The term “connected” is interpreted as “coupled” because the specification does not define “connected”.] to the amplifier output and having a second resistor terminal [e.g. the right/left terminal]; a first capacitor [e.g. C5/C6/C7/C8] having a first capacitor terminal [e.g. the left/right terminal] connected to the second resistor terminal and having a second capacitor terminal [e.g. the right/left terminal]; and a second capacitor [e.g. C6/C7/C8/C5/the (left or right) Cf] connected between the second capacitor terminal and the amplifier input.

Regarding claim 23, Galbis discloses the circuit of claim 22, wherein the damping circuit further includes a third capacitor [e.g. the left Cf/C8/C7/C6/C5] coupled in parallel with the resistor.
Regarding claim 24, Galbis discloses the circuit of claim 22, wherein the resistor is a first resistor, and the circuit further comprises a third capacitor and a second resistor [e.g. C5, R4; R8, C8; C7, R6/R7; C6, R5; or Rdiv1, the right Cf] coupled in series between the amplifier output and the amplifier input.

Regarding claim 25, Galbis discloses the circuit of claim 22, wherein the resistor is a first resistor, and the circuit further comprises: a second resistor [e.g. Rdiv1/Rdiv2/R5/R6/R7/R8] coupled between the amplifier output and the amplifier input; and a third capacitor and a third resistor [e.g. Rdiv1, the right Cf;; C5, R4/Rdiv1; C6, R5; C7, R6/R7; or C8, R8] coupled in series between the amplifier output and the amplifier input.

Regarding claim 26, Galbis discloses a circuit [e.g. figs. 10] comprising: an amplifier [e.g. U1] having an amplifier output and an amplifier input; a damping circuit [e.g. (the left or right) Rf/the left Cf; or C6/R5/C7/R6;] including a resistor [e.g. (the left or right) Rf /R5/R6] having a first resistor terminal [e.g. the right/left terminal] connected [The term “connected” is interpreted as “coupled” because the specification does not define “connected”.] to the amplifier output and having a second resistor terminal [e.g. the left/right terminal]; a first passive component [e.g. C5/C6/C7/C8/R5/R6/R7/R8] having a first terminal [e.g. the left/right terminal] connected to the second resistor terminal and having a second terminal [e.g. the right/left terminal]; a second passive component [e.g.Cf/ Rdiv1/C6/C7/C8/C5/R4/R5/R6/R7/R8] connected between the second terminal of the first passive component and the amplifier input; a feedback circuit [e.g. R8, C8; R6, C7; R4, C5; or C6, R5] coupled between the amplifier output and the amplifier input; and a filter circuit [e.g. Lout/Cout fig. 5] including an inductor having a first inductor terminal [e.g. left/right terminal] coupled to the second terminal of the first passive component.

Regarding claim 27, Galbis discloses the circuit of claim 26, wherein the damping circuit further includes a capacitor [e.g. the left Cf/C6/C7] coupled in parallel with the resistor.

Regarding claim 28, Galbis discloses the circuit of claim 26, wherein the inductor includes a second inductor terminal [e.g. the right/left terminal], and the filter circuit includes a capacitor [e.g. Cout fig. 5] coupled to the second inductor terminal.
Regarding claim 29, Galbis discloses the circuit of claim 26, wherein the inductor includes a second inductor terminal [e.g. the right/left terminal], and the circuit further comprises a power converter [e.g. 512, 514 fig. 5] having an input coupled to the second inductor terminal.

Regarding claim 30, Galbis discloses the circuit of claim 26, wherein: the first passive component is a first capacitor; the second passive component is a second capacitor; and the feedback circuit [e.g. C5, R4; R8, C8; C7, R6/R7; C6, R5; or Rdiv1, the right Cf] includes a third capacitor [e.g. C8/C7/C5/C6/ the right Cf]. See matching elements in claim 26/24.

Regarding claim 31, Galbis discloses the circuit of claim 30, wherein the resistor is a first resistor, and the feedback circuit further includes a second resistor [e.g. R8/R6/R4/R5/R7/Rdiv1] coupled in series with the third capacitor between the amplifier output and the amplifier input. See matching elements in claim 26/24.

Response to Arguments
The amendments filed on 12/18/2020 has been addressed in the sections discussed above.
In addition, regarding claims 1-5 and 21-25, Applicant's arguments with respect to Cho have been fully considered but they are not persuasive. See the rejection section discussed above (note: Applicant did not provide any specific error in the response.) The term “connected” is interpreted as “coupled” because the specification does not define “connected”. 
Regarding claim(s) 1-7 and 21-31, Applicant's arguments with respect to Galbis have been fully considered but they are not persuasive. See the rejection section discussed above (note: Applicant did not provide any specific errors in the response.). The term “connected” is interpreted as “coupled” because the specification does not define “connected”.

Allowable Subject Matter
Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842